Citation Nr: 1040799	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an extraschedular rating in excess of 20 percent 
for postoperative residuals of a left knee injury prior to 
January 5, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active service from February 
1980 to February 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Cleveland, Ohio Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, increased the 
rating for the Veteran's left knee disability to 20 percent, 
effective April 9, 2001.  In September 2006, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In December 2005 and 
December 2006 the Board remanded the case for additional 
development.  In an April 2009 decision, the Board denied a 
schedular rating in excess of 20 percent for the left knee 
disability and remanded for additional development the matter of 
entitlement to an increased rating on an extraschedular basis.  
In March 2010, this matter was again remanded for additional 
development.  In August 2010 the Veteran indicated he had 
additional information he would be submitting in connection with 
his appeal.  He submitted additional argument in October 2010, 
and such argument has been considered.

Notably, from March 5, 2002 until May 1, 2002, and from September 
18, 2007 until November 1, 2007, the Veteran's left knee 
disability was assigned a temporary total (100%) rating for 
convalescence following surgery.  Consequently, the rating for 
those two periods of time is not before the Board.  Furthermore, 
an interim, February 2010, rating decision granted the Veteran a 
temporary total convalescent rating under 38 C.F.R. § 4.30, 
followed by a schedular total rating  under Code 5055, effective 
from January 5, 2010 until March 1, 2011, for his left knee 
disability.  A tentative 30 percent rating was assigned, 
effective March 1, 2011.  As he has been assigned a 100 percent 
rating for the period from January 5, 2010 to March 1, 2011, the 
matter of the rating for that period of time is moot, and will 
not be addressed herein.   [The Board notes that governing 
regulation provides for a future examination and reassessment of 
the rating that is to take effect upon expiration of the 100% 
rating under Code 5055, and that any determination regarding such 
rating prior to the examination would be premature.]    

In a January 2008 statement (and again in a June 2009 VA 
Form 21-4142, Authorization and Consent to Release 
Information form), the Veteran raised the matter of the 
rating for his service-connected right knee disability.  
In April 2009 and March 2010, the Board referred this 
matter to the RO for appropriate action.  As it does not 
appear any action has been taken on this matter, it is 
again referred to the RO for appropriate action.  


FINDING OF FACT

Prior to January 5, 2010 (and during the periods of time 
remaining under consideration, i.e., when a total rating was not 
assigned), all symptoms and associated impairment of the 
Veteran's service-connected left knee disability shown were 
encompassed by the criteria for the schedular rating assigned, 
and those criteria were not inadequate; an exceptional or unusual 
disability picture rendering the application of the regular 
schedular standards impractical was not shown.  


CONCLUSION OF LAW

Referral of the matter of the rating for the Veteran's service-
connected left knee disability for extraschedular consideration 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  In a claim for increase, the VCAA 
requirement is generic notice, that is, notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's 
duties to notify and assist in the development of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  December 
2005 and May 2008 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  He 
has had ample opportunity to respond/supplement the record, and 
has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records and VA vocational 
rehabilitation records have been secured.  He has not identified 
any pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address the 
merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

As was noted above, the Board's April 2009 decision denied a 
schedular rating in excess of 20 percent for postoperative 
residuals of a left knee injury, and the current appeal is 
limited to consideration of whether referral for consideration of 
an extraschedular rating is warranted.  

Referral to the Director of the Compensation and Pension Service 
for a potential extraschedular rating may be made in exceptional 
cases where a case presents "such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employability or frequent periods of 
hospitalization such as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321; see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  

The United States Court of Appeals for Veterans Claims (Court) 
has set forth a three-step analysis which provides additional 
guidance in determining whether referral for extraschedular 
consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Id.  

In April 2009, because the Veteran had submitted U.S. Postal 
Service employment records showing leave taken, and had testified 
at the September 2006 Travel Board hearing that he was missing 60 
to 120 days per year from work due to his left knee disability, 
the Board remanded for additional development the matter of 
entitlement to an extraschedular rating.  Significantly, the U.S. 
Postal Service records do not show the reason why work was 
missed.  

In June 2009, VA asked the Veteran to submit copies of any U.S. 
Postal Service records showing why he missed work during the 
period of time under consideration.  In June and November 2009 he 
responded that he was no longer employed by the U.S. Postal 
Service, and that their records would not show why he missed 
work.  The RO determined that the Veteran's allegations in this 
matter were uncorroborated; that there was no objective evidence 
to support his allegations, and that referral to the Director of 
the Compensation and Pension Service for consideration of an 
extraschedular rating was not warranted.   

Under Thun, the initial step in a determination as to whether 
there should be referral for extraschedular consideration is a 
comparison between the level of severity of symptoms shown with 
the schedular criteria for rating the disability.  Here, the 
Board's (final) April 2009 decision decided that a schedular 
rating in excess of 20 percent was not warranted because the 
manifestations of the left knee disability (no instability, and 
range of motion limited, by pain, to 0-85 degrees), did not 
warrant a rating in excess of 20 percent (based on a formulation 
of a 10 percent rating for instability under Code 5257 combined 
with a 10 percent rating under Code 5003).  Those noted 
manifestations (and any associated functional impairment) are 
entirely encompassed by the schedular criteria; therefore, the 
schedular criteria are not inadequate (and referral for 
extraschedular consideration is not indicated).  

While the analysis needs not proceed any further, the Board also 
notes that (for the periods of time remaining under 
consideration) the Veteran's left knee disability picture does 
not present related factors such as "marked interference with 
employment" or "frequent periods of hospitalization."  See 
38 C.F.R. § 3.321(b)(1).  A July 2002 private treatment record 
indicates that his left knee pain was so severe he was unable to 
work over a weekend.  The record does show there were frequent 
periods of hospitalization during the times under consideration.  
And while he has submitted U.S. Postal Service employment records 
showing much leave taken, those records do not show the reasons 
for the leave, and he has since indicated that he is no longer 
employed with the Postal Service, and that the Postal Service 
would not have any records indicating the reasons for his leave.  
Therefore, the Board finds that the leave records are not (of 
themselves) corroborative  that the leave was due to left knee 
disability.  Regarding his own statements to the effect that the 
leave taken was for knee disability, such statements are self-
serving, and in the absence of any corroborating evidence (e.g., 
records of medical treatment/bedrest when the leave was taken) 
are deemed not credible.  Consequently, marked interference with 
employment is not shown.

As neither of the first two steps in Thun is met, referral for 
consideration of an extraschedular rating is not indicated.  The 
Board notes that in argument received in October 2010 the Veteran 
refers to right knee disability, and describes the current status 
of his knee disability.  As was indicated above, the Board does 
not have jurisdiction in the matter of the rating for right knee 
disability.  And as was also noted above, the matter of the 
rating for left knee since January 5, 2010 is moot (as throughout 
since that date the disability has been rated 100%).  [The matter 
of the rating to be assigned for post-implant left knee 
disability from March 1, 2011 will be readjudicated by the RO 
following the future examination that is to be scheduled.]  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim must 
be denied.  



ORDER

An extraschedular rating in excess of 20 percent for 
postoperative residuals of a left knee injury prior to January 5, 
2010 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


